               Case 2:19-cv-00793-RSL Document 518 Filed 10/26/20 Page 1 of 4




 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE

 7   CHARLOTTE WINELAND, Individually,                           Case No. 2:19-cv-00793-RSL
     and SUSAN WINELAND, as Personal
 8   Representative of the Estate of JOHN DALE                STIPULATED MOTION AND ORDER TO
     WINELAND, Deceased,                                      FILE UNDER SEAL CAPTAIN MOORE’S
 9                                                            REPORT RE: ITAR-PROTECTED
                              Plaintiffs,                     DOCUMENTS RELATED TO CARRIER
10                                                            CORPORATION
             vs.
11
     AIR & LIQUID SYSTEMS CORPORATION,
12     et al.

13                            Defendants.

14

15                                               STIPULATION

16           Plaintiffs Charlotte Wineland and Susan Wineland (“Plaintiffs”), together with Carrier

17   Corporation, hereby file this stipulated motion for an order allowing Plaintiffs to file under seal

18   Exhibit 2 to their expert Captain Arnold Moore’s report, which is related to Carrier documents

19   protected from public disclosure under the International Traffic in Arms Regulations (ITAR). The

20   Court has previously granted a stipulated protective order as to those documents, limiting their

21   disclosure. (Dkt. # 191.)

22           Pursuant to LR 5(g)(3)(A), the parties certify that they have met and conferred in an attempt

23   to reach an agreement on the need to file the document under seal, to minimize the amount of

24

     STIPULATED MOTION AND ORDER TO FILE UNDER      FROST LAW FIRM, PC                     WEINSTEIN CAGGIANO PLLC
                                                              273 West 7th Street                  600 University Street, Suite 1620
     SEAL CAPTAIN MOORE’S REPORT RE: ITAR-                   San Pedro, CA 90731                 SEATTLE, WASHINGTON 98101
                                                 PH: (866) FLF-MESO; FAX: (833) FLF-MESO    (206) 508-7070 - FACSIMILE (206) 237-8650
     PROTECTED DOCUMENTS RELATED TO CARRIER
     CORPORATION - 1
               Case 2:19-cv-00793-RSL Document 518 Filed 10/26/20 Page 2 of 4




 1   material filed under seal, and to explore redaction and other alternatives to filing under seal.

 2   Plaintiffs’ counsel Andrew Seitz conferred with counsel for Carrier, Megan Uhle, on October 16,

 3   2020, and requested that Carrier agree to allow Plaintiffs to not have to attach the actual documents

 4   under ITAR protection, and to allow Plaintiffs to not have to file under seal the portion of their

 5   expert Captain Arnold Moore’s report that summarizes the relevant parts of the documents. After

 6   conferring with additional Carrier counsel, Ms. Uhle informed Plaintiffs on October 19, 2020, that

 7   Carrier would not object to the fact that Plaintiffs did not attach as exhibits the actual documents,

 8   but that Carrier could not waive ITAR protections and as such Captain Moore’s report—and thus,

 9   part of Plaintiffs’ response to Carrier’s motion for summary judgment—must be filed under seal.

10           Pursuant to LR 5(g)(3)(B), Carrier states that ITAR is a United States regulatory regime to

11   restrict and control the export of defense and military related technologies to safeguard United

12   States national security and further United States foreign policy objectives. Because the underlying

13   documents are protected by ITAR, any public disclosure of the documents or their contents could

14   jeopardize United States national security and erode United States foreign policy objections. It is

15   mandatory that Carrier follow ITAR procedures, and they cannot be waived by Carrier.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24

     STIPULATED MOTION AND ORDER TO FILE UNDER      FROST LAW FIRM, PC                     WEINSTEIN CAGGIANO PLLC
                                                              273 West 7th Street                  600 University Street, Suite 1620
     SEAL CAPTAIN MOORE’S REPORT RE: ITAR-                   San Pedro, CA 90731                 SEATTLE, WASHINGTON 98101
                                                 PH: (866) FLF-MESO; FAX: (833) FLF-MESO    (206) 508-7070 - FACSIMILE (206) 237-8650
     PROTECTED DOCUMENTS RELATED TO CARRIER
     CORPORATION - 2
               Case 2:19-cv-00793-RSL Document 518 Filed 10/26/20 Page 3 of 4




 1           DATED this 19th day of October 2020.

 2

 3                                                      FROST LAW FIRM, PC

 4                                                      /s/ Andrew Seitz
                                                        Andrew Seitz, CA Bar No. 273165
 5                                                      Admitted Pro Hac Vice
                                                        Scott L. Frost, WSBA No. 54685
 6                                                      273 West 7th Street
                                                        San Pedro, CA 90731
 7                                                      Tel: (866) FLF-MESO
                                                        Fax: (833) FLF-MESO
 8
                                                        WEINSTEIN CAGGIANO PLLC
 9                                                      Brian D. Weinstein, WSBA No. 24497
                                                        Alexandra B. Caggiano, WSBA No. 47862
10                                                      600 University Street, Suite 1620
                                                        Seattle, Washington 98101
11                                                      Telephone: (206) 508-7070
                                                        Facsimile: (206) 237-8650
12                                                      Attorneys for Plaintiffs

13

14                                                      WILLIAMS KASTNER

15                                                      _/s/ Megan Uhle_________
                                                        Megan Uhle
16                                                      Williams Kastner
                                                        1515 SW Fifth Avenue, Suite 600
17                                                      Telephone: (503) 944-6944
                                                        Facsimile: (503) 222-7261
18                                                      Attorneys for Carrier Corporation

19

20

21

22

23

24

     STIPULATED MOTION AND ORDER TO FILE UNDER      FROST LAW FIRM, PC                     WEINSTEIN CAGGIANO PLLC
                                                              273 West 7th Street                  600 University Street, Suite 1620
     SEAL CAPTAIN MOORE’S REPORT RE: ITAR-                   San Pedro, CA 90731                 SEATTLE, WASHINGTON 98101
                                                 PH: (866) FLF-MESO; FAX: (833) FLF-MESO    (206) 508-7070 - FACSIMILE (206) 237-8650
     PROTECTED DOCUMENTS RELATED TO CARRIER
     CORPORATION - 3
               Case 2:19-cv-00793-RSL Document 518 Filed 10/26/20 Page 4 of 4




 1                                                    ORDER

 2           Based on the foregoing Stipulation of the Parties, it is hereby ORDERED that Exhibit 2 to
 3   the Expert Report of Captain Arnold Moore, which is related to the Carrier Corporation documents
 4   protected by ITAR, and Plaintiffs’ unredacted response to Carrier Corporation’s motion for
 5   summary judgment referencing the same, shall be kept under seal.
 6

 7
             DATED this ____         October
                        26th day of _______________, 2020.
 8
                                                                    ____________________________________
 9
                                                                    THE HONORABLE ROBERT S. LASNIK
10
     Presented by:
11   /s/ Andrew Seitz___          ___10/19/2020
12   Plaintiffs’ Counsel             Date

13   /s/ Megan Uhle       _____10/19/2020
     Defendant Carrier Corporation Date
14

15

16

17

18

19

20

21

22

23

24

     STIPULATED MOTION AND ORDER TO FILE UNDER      FROST LAW FIRM, PC                     WEINSTEIN CAGGIANO PLLC
                                                              273 West 7th Street                  600 University Street, Suite 1620
     SEAL CAPTAIN MOORE’S REPORT RE: ITAR-                   San Pedro, CA 90731                 SEATTLE, WASHINGTON 98101
                                                 PH: (866) FLF-MESO; FAX: (833) FLF-MESO    (206) 508-7070 - FACSIMILE (206) 237-8650
     PROTECTED DOCUMENTS RELATED TO CARRIER
     CORPORATION - 4
